Judgment of the Supreme Court, Kings County, entered May 31, 1966, reversed on the law and facts, and a new trial granted, with costs to abide the event, unless within 30 days after entry of the order hereon plaintiff shall serve and file a written stipulation, consenting to reduce the amount of the verdict in his favor from $52,500 to $40,000 and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, without costs. In our opinion, the amount of verdict in plaintiff’s favor was excessive to the extent indicated. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.